Citation Nr: 1705357	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a tumor on the spinal cord (C5 schwannoma).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to July 1966, with additional inactive duty service.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2011, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and remanded his claims for service connection for eczema/skin rash and a spinal cord tumor to the Agency of Original Jurisdiction (AOJ) for further development.  In an August 2012 rating decision, the RO granted service connection for eczema that represented a full grant of the benefits sought as to that matter.  

In April 2013 and January 2016, the Board remanded the Veteran's claim for service connection for a tumor on his spinal cord (C5 schwannoma) to the AOJ for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his cervical spine tumor is due to his exposure to herbicide agents in Vietnam.  His service in Vietnam is documented in his military records (2/9/07 Certificate of Release or Discharge from Active Duty, e.g., DD 214; 1/20/09 Statement of the Case).

The Veteran was treated for a C5 schwannoma in August 2003 (4/25/07 Medical Treatment Record Government Facility, p. 1).  Only a malignant schwannoma is presumed to be associated with exposure to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii) (2016).  It is unclear from the medical evidence if the Veteran's schwannoma was malignant.  Hospital records do not include a final pathology report of the surgical specimen of the Veteran's tumor (4/25/07 Medical Treatment Record Government Facility, p. 4; 7/15/13 Medical Treatment Record Government Facility, p. 12).

The purpose of the Board's January 2016 remand was to contact physicians who diagnosed and treated the Veteran's C5 schwannoma to obtain statements regarding the surgical removal and pathology details of his C5 schwannoma.  He provided authorization for VA to obtain records of his treatment at the University of California San Francisco (UCSF) Medical Center (3/26/16 VA 21-4142 Authorization for Release of Information).  The August 27, 2003 pathology report received on April 25, 2016 is not the final pathology record of the surgical specimen (possibly identified as PATH DATE: 8-27-03 SURGICAL PATHOLOGY #S03-8983 on the bottom of the last page) collected during the Veteran's surgery (4/25/16 Medical Treatment Record Non-Government Facility, pp. 14-15).  The final pathology report of the surgical specimen must be obtained prior to Board consideration of his claim.

The Board acknowledges that the Veteran has been asked on several occasions to provide authorization to obtain records related to the pathology report.  The Board wants to provide the Veteran with a decision based on all relevant evidence and the final pathological report is vital to this adjudication.  The Board thanks the Veteran for his continued patience in the matter.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the requisite release from the Veteran (if necessary); then specifically request the final pathology report of the surgical specimen (possibly identified as SURGICAL PATHOLOGY #S03-8983) collected during the Veteran's August 27, 2003 surgery at the University of California San Francisco Medical Center.

2. If the benefit sought is not granted, issue a supplemental statement of the case and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



